                    Case 1:21-cr-00236-TNM Document 48 Filed 08/23/21 Page 1 of 1
   Rev: 




                                       UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF COLUMBIA


   UNITED STATES OF AMERICA
                  vs.                                     Criminal No.              21-236     (TNM)


  FEDERICO GUILLERMO KLEIN
                                                       Category     B




                          Defendant(s)



                                      REASSIGNMENT OF CRIMINAL CASE


   The above-entitled case was reassigned on           8/23/2021    from Judge John D. Bates

to Judge Trevor N. McFadden                      by direction of the Calendar Committee.



                                      (Case Related)


                                                              JUDGE 58'2/3+&2175(5$6
                                                              Chair, Calendar and Case
                                                              Management Committee




   cc:            Judge John D. Bates                         & Courtroom Deputy
                  Judge Trevor N. McFadden                     & Courtroom Deputy

                  U.S. Attorney’s Office – Judiciary Square Building, Room 5133
                  Statistical Clerk
